     Case 2:17-cv-04062-SVW-SS Document 393-1 Filed 08/08/19 Page 1 of 2 Page ID
                                     #:31334



1      Pierce Bainbridge Beck Price & Hecht LLP
       John M. Pierce (SBN 250443)
2
       jpierce@piercebainbridge.com
3      355 S. Grand Avenue, 44th Floor
       Los Angeles, California 90071
4
       (213) 262-9333
5
       Douglas S. Curran (pro hac vice)
6
       dcurran@piercebainbridge.com
7      Conor McDonough (pro hac vice)
       cmcdonough@piercebainbridge.com
8
       Adam C. Ludemann (pro hac vice)
9      aludemann@piercebainbridge.com
       277 Park Avenue, 45th Floor
10
       New York, New York 10172
11     (212) 484-9866
12
       Attorneys for Plaintiff Calendar Research LLC
13
14                       THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16     Calendar Research LLC, a                 Case No. 2:17–cv–04062–SVW–SS
       Delaware limited liability company,      Hon. Stephen V. Wilson
17
                    Plaintiff,                  Declaration of Adam C. Ludemann in
18
                                                Support of Plaintiff Calendar Research
19            v.
                                                LLC’s Supplemental Memorandum in
20     Michael Hunter Gray, an                  Opposition to Defendants’ Motions for
       individual; StubHub, Inc., a             Summary Judgment
21     Delaware corporation; eBay Inc., a
22     Delaware corporation; Lisa
       Dusseault, an individual; Lasha
23     Efremidze, an individual; and Does
24     5 through 10, inclusive,
25                  Defendants.
26
27
28
         Ludemann Declaration in Support of Plaintiff’s Supplemental Memorandum in
                Opposition to Defendants’ Motions for Summary Judgment
     Case 2:17-cv-04062-SVW-SS Document 393-1 Filed 08/08/19 Page 2 of 2 Page ID
                                     #:31335



1                     DECLARATION OF ADAM C. LUDEMANN
2            I, Adam C. Ludemann, declare as follows:
3            1.     I am an attorney authorized to practice in this Court by admission
4      pro hac vice. I am associated with the firm Pierce Bainbridge Beck Price &
5      Hecht LLP, counsel of record for Plaintiff Calendar Research, LLC. I make
6      this declaration in support of Plaintiff’s Supplemental Memorandum in
7      Opposition to Defendants’ Motions for Summary Judgment. I make this
8      declaration based upon my own personal knowledge of the facts asserted
9      herein, and if called to testify, I could and would testify competently thereto.
10           2.     On August 1, 2019, Corporate Defendants, pursuant to the
11     Magistrate Court’s July 25, 2109 Order, produced in native Excel format a
12     “Palamida    Klutch    Overview Audit       Report”    bearing    bates   number
13     STUBHUB0089835. Attached hereto as Exhibit A is a copy of that document
14     converted to PDF format for filing purposes. Slipsheets demarcating and
15     identifying the Excel tabs existing in the native document have been added to
16     the PDF for reference.         Exhibit A is a true and correct copy of
17     STUBHUB0089835 in all other respects.
18           I declare under penalty of perjury under the laws of the United States of
19     America that the foregoing is true and correct and that this declaration was
20     executed on August 8, 2019 in New York, New York.
21
22     Dated: August 8, 2019                   Respectfully submitted,

23                                              /s/ Adam C. Ludemann
24                                             Adam C. Ludemann

25
26
27
28
                                          –1–
        Ludemann Declaration in Support of Plaintiff’s Supplemental Memorandum in
               Opposition to Defendants’ Motions for Summary Judgment
